Case 2:19-cv-13777-MAG-EAS ECF No. 13 filed 04/24/20                 PageID.138     Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


SILVER PHOENIX, LLC,

               Plaintiff,
                                                         Case No. 19-13777
vs.
                                                         HON. MARK A. GOLDSMITH
TRINITY HEALTH-MICHIGAN D/B/A
ST. JOSEPH MERCY OAKLAND,

            Defendant.
___________________________________/


                           OPINION & ORDER
      GRANTING DEFENDANT’S MOTION TO DISMISS FOR LACK OF SUBJECT
                     MATTER JURISDICTION (Dkt. 9)

        This matter is before the Court on the Court’s own review of the complaint, see 2/11/2020

Order (Dkt. 7), and on a motion to dismiss for lack of subject matter jurisdiction by Defendant

Trinity Health-Michigan (“Trinity Health”) (Dkt. 9).

        The complaint alleges that this Court has jurisdiction over this breach of contract and

declaratory judgment action “because this action arises out of a dispute concerning a question of

Federal law.” Compl. ¶ 3 (citing 28 U.S.C. § 1331). Specifically, Silver Phoenix alleges that

Trinity Health is refusing to make payments under a lease agreement because, according to Trinity

Health, making such payments would violate the federal Anti-Kickback Statute (“AKS”), 42

U.S.C. § 1320a-7b. Compl. ¶ 3. As explained below, the Court lacks jurisdiction and must dismiss

this action.
Case 2:19-cv-13777-MAG-EAS ECF No. 13 filed 04/24/20                     PageID.139       Page 2 of 6



                               I.     FACTUAL BACKGROUND

       According to Silver Phoenix’s memorandum in response to the 2/11/2020 Order (Dkt. 8),

Silver Phoenix owns a building in Waterford, Michigan, where Trinity Health is a tenant. Dr.

Steven Rapp, who at one time possessed admitting privileges to Trinity Health’s hospital, owns

Silver Phoenix, subjecting the landlord-tenant relationship to federal regulation under the AKS.

Id. at 3. Trinity Health has refused to pay common area maintenance fees required by the parties’

lease, allegedly out of concern that such payments would be barred by the AKS. Id. According

to Silver Phoenix, the payments are permissible under “safe harbor” regulations. Id. (citing 42

CFR § 1001.952(b)).

                                    II.   LEGAL STANDARD

       “[A] suit arises under the Constitution and laws of the United States only when the

plaintiff's statement of his own cause of action shows that it is based upon those laws or that

Constitution. It is not enough that the plaintiff alleges some anticipated defense to his cause of

action . . .” Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908). “The presence

or absence of federal-question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which

provides that federal jurisdiction exists only when a federal question is presented on the face of

the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

Where state law provides the cause of action, the federal courts will only have “arising-under”

jurisdiction if the “state-law claim necessarily raise[s] a stated federal issue, actually disputed and

substantial, which a federal forum may entertain without disturbing any congressionally approved

balance of federal and state judicial responsibilities.” Grable & Sons Metal Prod., Inc. v. Darue

Eng’g & Mfg., 545 U.S. 308, 314 (2005).




                                                      2
Case 2:19-cv-13777-MAG-EAS ECF No. 13 filed 04/24/20                   PageID.140       Page 3 of 6



                                      III.   ANALYSIS

       Silver Phoenix raises three counts—one for breach of contract, and two for declaratory

judgment. None provides a basis for federal jurisdiction.

       A. Breach of Contract

       Silver Phoenix’s claim of federal jurisdiction on its breach of contract claim fails because

it does not necessarily raise a federal issue. For a case to arise under federal law, a “right or

immunity created by the Constitution or laws of the United States must be an element, and an

essential one, of the plaintiff’s cause of action.’” Franchise Tax Bd. of State of Cal. v. Constr.

Laborers Vacation Tr. for S. California, 463 U.S. 1, 10-11(1983) (quoting Gully v. First National

Bank, 299 U.S. 109, 112 (1936)). Silver Phoenix argues that its contract with Trinity Health is

legal under the AKS and the safe harbor regulations. However, as discussed below, a contract’s

legality is not an essential element of a Michigan breach of contract claim. Michigan recognizes

the defense that a contract’s terms are illegal, but anticipated defenses do not provide the basis of

“arising under” jurisdiction.

       Under Michigan law, “[a] party asserting a breach of contract must establish by a

preponderance of the evidence that (1) there was a contract (2) which the other party breached

(3) thereby resulting in damages to the party claiming breach.” Miller-Davis Co. v. Ahrens

Constr., Inc., 848 N.W.2d 95, 104 (2014). These elements, on their face, do not require the party

asserting a breach of contract to plead that the obligations established by the contract are lawful.

Michigan contract law recognizes the affirmative defense of illegality. See, e.g., Hemlock

Semiconductor Operations, LLC v. SolarWorld Indus. Sachsen GmbH, 867 F.3d 692, 697-698

(6th Cir. 2017). However, the Court is unaware of any authority requiring the party asserting a

breach of contract to plead that the contract is not void or unenforceable as contrary to law. Unless



                                                     3
Case 2:19-cv-13777-MAG-EAS ECF No. 13 filed 04/24/20                      PageID.141       Page 4 of 6



Trinity Health raises the affirmative defense that payments would violate the AKS, a court

adjudicating the breach of contract action would have no need to address the federal issue.

        Silver Phoenix’s reliance on Grable is misplaced, as that case supports this Court’s

conclusion that it has no jurisdiction. Grable was a state action to quiet title, removed to the district

court for the Western District of Michigan, which found that it had jurisdiction over the claim. The

Supreme Court affirmed, holding that, under Michigan pleading law, a claimant seeking to quiet

title had to allege the facts in its complaint showing the superiority of its title claim. Grable, 545

U.S. at 314 (citing Mich. Ct. Rule 3.411(B)(2)(c)(2005)). Because Grable’s claim to title was

premised on the IRS’s failure to provide adequate notice, “as defined by federal law,” Grable’s

discussion of the federal issue in its complaint was part of a properly pleaded complaint. Id. at

314-315. In other words, the pleading standard and the facts of the case required Grable to plead

the federal issue.

        The same cannot be said with regard to the breach of contract claim pleaded in our case.

Nothing in the Michigan Court Rules requires a plaintiff to assert the legal validity of the contract

whose terms that plaintiff seeks to enforce. In fact, the court rules identify the issue of illegality

as an “affirmative defense.” Mich. Ct. R. 2.111(F)(3)(a) (listing the argument “that an instrument

or transaction is void, voidable, or cannot be recovered on by reason of statute” as an example of

an affirmative defense). Thus, the very state court rules that rendered Grable suitable for federal

jurisdiction bolster Trinity Health’s argument that the federal issue presented in this case is nothing

more than an anticipated defense.

        Silver Phoenix repeatedly emphasizes that in its view, the entire case turns on how a court

interprets the AKS issue. That may be, but an anticipated defense does not provide the basis for

federal jurisdiction “even if both parties concede that the federal defense is the only question truly



                                                       4
Case 2:19-cv-13777-MAG-EAS ECF No. 13 filed 04/24/20                    PageID.142       Page 5 of 6



at issue.” Caterpillar, 482 U.S. at 393. Thus, no matter how important it is to the parties’ ultimate

dispute, it does not provide a basis for federal court jurisdiction.

        Because Silver Phoenix’s breach of contract claim does not necessarily raise a federal

issue, there is no basis for federal jurisdiction for that claim.

        B. Declaratory Actions

        Silver Phoenix also seeks two declarations: first, that that the payments under the lease

agreement do not violate the AKS, and second, that Trinity must continue to make payments owed

under the lease agreement.

        To exercise jurisdiction over a declaratory claim, the court must have “an independent basis

for federal subject matter jurisdiction.” Heydon v. MediaOne of Se. Mich., Inc., 327 F.3d 466,

470 (6th Cir. 2003). When considering whether a plaintiff may bring its declaratory action in

federal court, the normal position of the parties is reversed, and the question is whether the

defendant could have brought a coercive action arising under federal law; if it could have, a federal

court has jurisdiction over the declaratory judgment action. See Severe Records, LLC v. Rich,

658 F.3d 571, 580-581 (6th Cir. 2011). Silver Phoenix readily admits that it “has not sued in

anticipation of itself being sued and is not seeking to enforce any private cause of action for relief

pursuant to the AKS.” Resp. at 8. Because Silver Phoenix has not identified any coercive action

Trinity Health could have brought against it, the declaratory judgment actions do not provide a

basis for federal subject matter jurisdiction.

        In the complaint, Silver Phoenix based its entitlement to judgment on the federal

Declaratory Judgment Act, 28 U.S.C. § 2201. Compl. ¶¶ 42, 46. In its response to the motion to

dismiss, Silver Phoenix argues that the claims for declaratory judgment are state law claims that

necessarily raise a federal issue. Resp. at 4. But characterizing a claim as a state law declaratory



                                                        5
Case 2:19-cv-13777-MAG-EAS ECF No. 13 filed 04/24/20                   PageID.143     Page 6 of 6



judgment claim does not create a backdoor entrance to the federal courthouse. Where federal

courts would lack jurisdiction for a claim brought under the federal Declaratory Judgment Act,

they lack jurisdiction where the claim is instead brought as a state law claim for declaratory

judgment. Franchise Tax Bd., 463 U.S. at 18-19.

                                   IV.    CONCLUSION

       Silver Phoenix has failed to establish a basis for federal subject matter jurisdiction.

Therefore, this case is dismissed without prejudice.

       SO ORDERED.

Dated: April 24, 2020                                  s/Mark A. Goldsmith
       Detroit, Michigan                               MARK A. GOLDSMITH
                                                       United States District Judge




                                                       6
